          Case 3:20-cv-00313-LRH-CLB Document 29 Filed 05/27/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GAILYN HALL,                                            Case No.: 2:20-cv-00614-APG-BNW

 4          Plaintiff                                    Order Transferring Case to the Court’s
                                                                  Northern Division
 5 v.

 6 CR BARD INCORPORATED and BARD
   PERIPHERAL VASCULAR
 7 INCORPORATED,

 8          Defendants

 9         In light of plaintiff Gailyn Hall’s response to the order to show cause (ECF No. 27),

10         I ORDER that this action is transferred to the unofficial northern division of this court for

11 all further proceedings. The clerk of the court shall transfer and reopen this matter as a new

12 action under a new docket number in the northern division, and the action under this docket

13 number shall be closed, without prejudice to petitioner regarding any federal limitation period

14 and filing fee.

15         DATED this 27th day of May, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
